Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. The sanction of an indefinite suspension from the practice of law “ ‘is especially fitting * * * where neglect of a legal matter is coupled with a failure to cooperate in the ensuing disciplinary investigation.’ ” Disciplinary Counsel v. Boylan (1999), 85 Ohio St.3d 115, 117, 707 N.E.2d 465, 467, quoting Warren Cty. Bar Assn. v. Lieser (1997), 79 Ohio St.3d 488, 490, 683 N.E.2d 1148, 1149. Here, like the attorney in Boylan, respondent exhibited a cavalier attitude toward the representation of a client and the ensuing disciplinary investigation. In addition, respondent engaged in a pattern of refusing to respond to multiple investigative inquiries, a duly issued subpoena, and even our show-cause order. Respondent is hereby indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.